May 18 2010


                                           DA 09-0614

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2010 MT 109N



LAWRENCE ROEDEL,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:            District Court of the Eleventh Judicial District,
                        In and For the County of Flathead, Cause No. DV 08-1313(B)
                        Honorable Katherine R. Curtis, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Larry Roedel, (self-represented litigant); Shelby, Montana

                For Appellee:

                        Hon. Steve Bullock, Montana Attorney General; John Paulson,
                        Assistant Attorney General; Helena, Montana

                        Edward J. Corrigan, Flathead County Attorney; Kalispell, Montana



                                                     Submitted on Briefs: April 21, 2010

                                                                  Decided: May 18, 2010


Filed:

                        __________________________________________
                                          Clerk
Justice W. William Leaphart delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2006, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court, and its case title, Supreme Court cause number, and disposition shall be included

in this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2    Lawrence Roedel appeals the order of the District Court denying his petition for

postconviction relief. In the underlying case, a Flathead County jury convicted Roedel of

deliberate homicide for shooting his wife. We affirmed the conviction in State v. Roedel,

2007 MT 291, 339 Mont. 489, 171 P.3d 694.

¶3    Roedel petitioned for postconviction relief, alleging ineffective assistance of

counsel, as well as misconduct by police and prosecutors. The District Court denied

Roedel’s petition, reasoning that it was not only technically defective, but also that it

lacked substantive merit. On appeal Roedel repeats his ineffective-assistance-of-counsel

and prosecutorial-misconduct arguments. Summarizing his appeal, Roedel insists, “The

State has no evidence not born out of fabrication and perjured testimony.”

¶4    We review a denial of postconviction relief to determine whether the district

court’s findings of fact are clearly erroneous and whether its conclusions of law are

correct. Robinson v. State, 2010 MT 51, ¶ 10, 355 Mont. 326, ___ P.3d ___. We review

ineffective-assistance-of-counsel claims de novo. Id.

                                        2
¶5    We have decided to dispose of this case pursuant to Section I, Paragraph 3(d)(i) of

our 1996 Internal Operating Rules, as amended in 2006, which provides for

memorandum opinions. It is manifest on the record before us that the District Court’s

factual findings were supported by sufficient evidence and its legal conclusions supported

by settled law. We therefore affirm.



                                                /S/ W. WILLIAM LEAPHART


We concur:


/S/ MIKE McGRATH
/S/ JAMES C. NELSON
/S/ MICHAEL E WHEAT
/S/ BRIAN MORRIS




                                        3